ICJ_008_PeaceTreaties_UNGA_NA_1950-07-18_ADV_01_NA_02_FR.txt. 248

OPINION DISSIDENTE DE M. AZEVEDO

Tout en regrettant que mon opinion diffère de celle de la Cour,
je donne une réponse affirmative aux deux questions, et ceci pour
les motifs suivants:

1. — Il est inutile de rappeler ici minutieusement l’évolution
du droit qui tend à porter à ses dernières conséquences l'exécution
de n’importe quelle sorte d’obligation ; on doit s'attacher à la
nature des prestations promises pour se résigner à des solutions
incomplètes ou imparfaites, comme celle des dommages et intérêts,
dans le seul cas d’une impossibilité de facto ou de jure.

Une fois réservé le respect de la personne humaine — nemo ad
factum precise cogi potest —, on poursuit donc l'exécution des
obligations de « faire » jusqu’à en venir à suppléer à une simple
déclaration de volonté que le débiteur s’obstine sans motif à refuser
de faire. En ce qui est du pactum de compromittendo, le droit inter-
national a pris même une certaine avance pour arriver plus tôt à
des formules réglant le passage de l'arbitrage in potentia à l'arbi-
trage in actu, notamment l'aspect de la désignation d’arbitres
par l'acte d’un tiers.

Cela s'explique par l’absence d’une organisation judiciaire com-
plète qui, dans le droit interne, fait obstacle au recours trop fréquent
à des juges privés. Mais la même raison, jouant dans un autre sens,
rend en général très difficile la tâche de combler les lacunes des
traités, faute d’une personne qui, dans le domaine international,
puisse assumer ce rôle délicat de procéder à la désignation de sup-
pléants aux arbitres.

En tout cas, on peut trouver plus facilement les moyens de
permettre que les engagements internationaux soient rite adim-
pleti, si l’on ne confond pas l'aspect relatif à la légitimité d’une
substitution de volonté avec celui de l'organe à qui incombe
une telle action.

2. — Devant la presque impossibilité de prévoir des normes
adéquates au jeu pratiquement infini des cas concrets, il suffit
à l’auteur d’une loi ou d’un traité d'élever une construction
susceptible de fonctionner normalement, le système juridique se
chargeant de l’adaptation exigée dans chaque cas, sans que ceci
implique une revision des actes. Au contraire, l’inutilité des conven-
tions se révélera souvent si l’on est disposé à céder facilement
devant les défauts attribués aux engagements, par fidélité exces-
sive à la lettre des textes, et à se résigner à faire appel à de vagues
sanctions surtout en face d’un propos de se soustraire aux compro-

mis assumés.
31
249 OPINION DISSIDENTE DE M. AZEVEDO

L’exécution im specie des contrats préliminaires n’affecte pas la
souveraineté même de l’État qui l’aurait aliénée à juste titre dans
la mesure nécessaire pour permettre un remplacement de son
propre choix — gue ab initio erant voluntatis ex post facto funt
necessttatis.

Peu importe aussi que les obligations internationales ne puissent
pas en général faire l'objet de sanctions directes, si l’on peut
poursuivre l'exécution de quelques-unes jusqu’à un certain point ;
ainsi, l’on ne doit pas hésiter à poursuivre les résultats utiles d’une
clause compromissoire, en abandonnant les problèmes soulevés
par l'exécution des décisions au moment où celles-ci seront rendues
par les arbitres. Ce sera une étape ultérieure plus facile à régler,
car le droit serait déjà déclaré.

3. — Dans le cas présent, les tractations minutieuses et prolon-
gées qui ont précédé la rédaction des traités en cause parviennent
à exclure la supposition de fautes et d'erreurs commises par les
parties mêmes ; d’autre part, il s’en dégage un certain caractère
de compromis qui conduit souvent à des formules pas tout à
fait satisfaisantes pour les deux parties.

On ne saurait pourtant y voir une renonciation, car on est
arrivé à écarter les résistances à l'égard de la désignation du tiers
membre, point plus grave que la substitution du représentant
d’une des parties. En effet, le choix d’un tiers membre, faute
d'accord préalable, va échapper à tout contrôle des parties,
atteignant également celui qui a essayé de bonne foi de trouver un
arbitre impartial et celui qui a fait échouer toute désignation de
ce genre, tandis que, pour la nomination d’un commissaire national,
chaque partie ayant toute liberté de le faire, l'intervention étrangère,
s'exerçant à titre punitif, frapperait le seul coupable. L'intérêt
normal d’avoir un membre librement choisi peut s’effacer devant le
dessein même d'éviter la constitution de l'organe arbitral.

4. — On est donc porté à admettre qu’au lieu d'accepter des
risques, les parties, tout en prévoyant des conflits, n'ont pas
envisagé des hypothèses aussi insolites que celles de la négation
des propres différends ou du refus radical de désigner des com-
missaires nationaux. Rien, dans les travaux d'aménagement des
traités, n'indique que les parties aient imaginé la possibilité que
tous les conflits puissent rester sans possibilité de solution, facili-
tant pratiquement l’inexécution des traités eux-mêmes.

De toute manière, une telle imprévision ne serait pas irrémédiable,
étant donné les principes juridiques ci-dessus rappelés et capables
de parer à une résistance indue, ainsi que Fa démontré un avis
de la Cour écartant le premier desdits obstacles. L'absence même
d’une clause prévoyant la substitution d’un membre national,
ainsi qu’on peut le trouver dans quelques traités, ne conduirait
non plus à un tel résultat irréparable.

32
250 OPINION DISSIDENTE DE M. AZEVEDO

5. — On arrive à constater qu'une haute autorité de l’Organi-
sation des Nations Unies a été, d’une manière tout à fait inusitée,
investie de larges pouvoirs, au delà des fonctions que la Charte
lui a attribuées. En effet, on a chargé le Secrétaire général de
plusieurs tâches fort nuancées mais qui aboutissent toutes à un
but principal unique — celui d’assurer des solutions pacifiques
à toute espèce de conflits surgissant entre les parties.

De cette façon, une interprétation stricte, limitée à l'examen
d’un seul texte et prenant comme données une intention partielle
des parties, ne peut, à mon avis, prévaloir, surtout si elle arrive
à entériner la paralysie complète de toute méthode de solution
de différends, bien qu’en reconnaissant en théorie une responsa-
bilité du fait du manquement à une obligation internationale.

Je pense au contraire que l’on voit s'imposer une interprétation
d'ensemble des traités, si l’on tient compte des buts qu'ils ont
visés. Aucun effort ne doit être épargné pour arriver à l'exécution
la plus exacte possible des engagements, en dépit des imperfections
et des inconvénients dûs exclusivement à l’obstruction de la partie
chargée d'accomplir la prestation.

6. — Mais la demande d’avis n’envisage pas le maximum de
résultat dans l’application de ces principes, comme si elle essayait,
par exemple, de pourvoir à la désignation des commissaires natio-
naux eux-mêmes sur la base d’une argumentation a fortiori tirée
de la nature et de l’étendue des pouvoirs conférés au Secrétaire
général.

La Question III ne vise guère la désignation du représentant
d’un État récalcitrant conjointement avec celle du tiers membre,
et la Cour doit simplement se limiter au problème de la nomination
d’un tiers membre indépendamment de celle des autres arbitres.

Pour savoir si la nomination du tiers membre doit nécessairement
succéder à la désignation des autres membres, on est tout d’abord
conduit à reconnaître que les textes des clauses pertinentes sont
tout à fait neutres et se prêtent indifféremment à plusieurs solutions.
On ne trouve donc pas la clarté suffisante pour écarter tout autre
procédé d'interprétation que celui qui se limite à la lettre des textes.

Certes, la pratique courante est de nommer le tiers membre
après les autres arbitres ou en même temps que ceux-ci, mais cette
constatation empirique n'autorise nullement à voir dans lesdits
textes une condition qui ne s’y trouve pas.

7. — Ce qui au contraire est le plus intéressant, c’est la nature
des fonctions attribuées au tiers arbitre dans chaque cas d’espèce.

Or, la pratique internationale distingue nettement entre deux
classes principales de ces fonctions.

33
251 OPINION DISSIDENTE DE M. AZEVEDO

Dans un certain nombre de cas, le tiers membre n’apparait sur
la scéne qu’au moment ott une divergence de vues se produit entre
les autres commissaires et sa fonction est en principe celle de
départager les voix ; il peut, a titre exceptionnel, étre autorisé 4
adopter une solution intermédiaire ou méme entiérement nouvelle.
Cette position est exclusivement accessoire et conditionnelle.

Dans d’autres cas, la nomination du tiers membre a lieu à
l'avance, et la tâche lui est même confiée de présider aux travaux
de la commission. Il joue un rôle principal qui, toutefois, s’amoindrit
lorsque les autres membres se mettent d'accord, même si on lui
permet d’exposer de toute façon son opinion personnelle.

8. — Il existe justement, dans les trois traités, des éléments
qui peuvent bien marquer le système qui a été préféré.

En fait, ces instruments visent la constitution de deux commis-
sions : l’une dite de « conciliation » pour les affaires d’ordre écono-
mique, et l’autre, qui n’a pas de nom, pour les différends en général.

La première a un caractère paritaire, quoique le nombre de ses
membres ne soit pas fixé avec précision ; néanmoins, on réclame
l’« adjonction » d’un tiers membre, désigné par le Secrétaire général,
ei un différend n’est pas réglé dans les trois mois de son introduction.
On y trouve (traités avec la Hongrie, la Bulgarie et la Roumanie,
respectivement articles 35, 31 et 32) un parfait modèle pour le
rôle de ce tiers arbitre qui doit à peine intervenir après l'échec
des efforts des autres membres.

Dans la seconde commission, on a aussi préféré le régime
de la coïncidence de deux opinions; mais la on fait dépendre
la désignation méme du tiers arbitre par le Secrétaire général,
non d’un délai imparti dés la soumission d’une certaine affaire,
mais simplement du désaccord entre les parties quant au choix
d’un ressortissant d’un tiers Etat, aprés un mois d’attente (traités
cités, articles 40, 36 et 38).

Cette comparaison fait ressortir l’opposition, dans les mémes
traités, entre des formules que la création d’une troisième com-
mission, prévue seulement dans le traité avec la Roumanie, met
davantage en relief (article 33). En effet, pour la fixation des prix
des marchandises livrées à titre de réparation, on a adopté une
troisième formule, en soumettant les conflits soulevés aux chefs
de mission diplomatique à Bucarest et, en cas de divergence, le
même Secrétaire général nomme un seul « arbitre », dont la décision
est obligatoire pour les parties. F est clair que cet arbitre n'est
lié par aucune des solutions proposées précédemment.

9. — Dans l'hypothèse dont il est maintenant question, il
semble donc arbitraire de charger encore le Secrétaire général de
contrôler une seconde circonstance, celle de la nomination, et

34
252 OPINION DISSIDENTE DE M. AZEVEDO

aussi peut-être l'acceptation des autres membres, dont le texte n’a
pas fait une condition. L'ordre du vote, au moment de la décision,
n’a rien à voir non plus avec celui de la désignation des membres de
l'organe, puisque tous doivent entrer simultanément en fonction.

Par souci de satisfaire à une intention hypothétique des parties,
on risque de perdre de vue l'aspect principal de la question, celui
du rôle du tiers arbitre, apprécié selon une distinction courante
en droit international. Cette préoccupation n’assure d’ailleurs
pas une parfaite interprétation et oblige, d'autre part, par une
inversion de l’ordre suivi dans la demande d’avis, à répondre à une
question qui doit finalement être tenue pour écartée, la Question IV.

10. — Sans doute la nomination de ce tiers membre resterait
inutile si, par la suite, la commission ne pouvait fonctionner, ce
qui a amené l'Assemblée générale à formuler la Question IV.

Avant d'y répondre, il faut toutefois mettre un autre accent sur la
fonction des membres de ladite commission : ceux qui doivent être
désignés par les parties ont été tout franchement considérés comme
leurs « représentants », ce qui permettra aux États qui les ont
accrédités de les remplacer plus facilement.

D'un autre côté, la position du tiers membre devient plus impor-
tante, car il sera en fait le seul et vrai arbitre, sous la réserve unique
qu'il ne pourra adopter une solution différente de celles qu’auraient
proposées les autres membres. Autour de lui se formera la majorité
responsable des décisions ; c’est lui qui Ja définira de telle manière
que cette majorité vienne à coïncider avec la simple juxtaposition
de deux voix dans le même sens.

Il est certain que si les deux représentants des parties se mettent
d’accord, il est inutile que le tiers membre prononce un verdict ;
mais en ce. cas il cesserait d’exister un différend, celui-ci ayant
été réglé par l’accord de ceux qui seraient alors de véritables
mandataires des États arrivant à une solution transactionnelle.

En revanche, il n’est pas moins certain que la notion de minorité
y perd toute utilité, en annulant le caractère relatif qu’on peut lui
attribuer ainsi qu'à la notion parallèle de majorité, celle-ci trans-
formée en unanimité.

11. — Les archives du droit international ont enregistré une
série de cas où un organe arbitral a vu sa composition initiale
dérangée par l'effet de la disparition d’un membre, à la suite soit
d’une circonstance accidentelle, soit d’une action de ce membre
ou de l’État qui l'avait nommé, action entreprise ouvertement ou
d’une manière déguisée.

La pratique du maintien en fonction d’un tribunal ainsi réduit
répond à la préoccupation de ne pas accorder de prime à la mauvaise
conduite ; la même solution doit donc prévaloir dans le ças de
l'absence ab initio d’un membre, surtout si le manquement ne

35
253 OPINION DISSIDENTE DE M. AZEVEDO

découle pas d’une circonstance étrangère à l’action de la partie
qui doit le désigner.

Dans le premier cas, la majorité se forme aussi par rapport aux
membres restants et perd même tout pendant, l'organe étant à
triple voix ; on n’y trouve ni un fait différent de celui qui a été
envisagé par les parties, ni même une revision du traité en vue
d'exiger une abstention de la part des juges restants et par consé-
quent la fermeture du tribunal. En réalité, on n’y voit que de
simples conséquences d’une sanction spécifique exigée par la
nature de l'obligation éludée par une des parties.

Or, entre ces deux situations, il n’y a pas de différence. essen-
tielle ; si l’on ne veut pas voir la forme l’emporter sur le fond, on
se voit contraint d’adopter la même solution ub: eadem ratio, ibi
idem jus.

Sauf à raison d’un attachement excessif à de simples formules,
on ne doit pas élargir un pur concept tel, par exemple, que celui
de l’« ordre procédural fondamental », parfois suggéré afin d’attri-
buer une importance exceptionnelle au moment de la constitution
d’un organe, au préjudice des exigences sociales et au bénéfice
exclusif de ceux qui oublient leurs engagements, fussent-ils individus
ou États.

12. — Le moment le plus critique, pour un organe délibérant,
n’est pas celui de son organisation, mais celui où, atteignant les
buts visés, il rend la décision qui, seule, va produire des effets
juridiques im casu.

L’organe qui perd un membre sans pouvoir le remplacer reste,
sous un autre angle, dans une situation plus grave que celui qui
a commencé à travailler incomplétement, mais avec l'espoir ou,
du moins, avec la possibilité d’une réintégration par suite d’un
changement d’attitude de l’État défaillant avant la fin de ses
travaux, et l’on ne peut jamais prévoir sûrement le maintien ou
l'abandon d’une position diplomatique.

On ne doit donc pas rejeter, par amour des abstractions, l’exten-
sion d’une solution raisonnable, qui est admise sans restrictions
par le droit international, telle que celle du fonctionnement incom-
plet d’un tribunal, dans un cas non seulement analogue, mais
dans lequel cette application se justifierait par des raisons majeures.

Certes, le rendement du travail de ces commissions ne serait
pas complet, car des décisions ne seront pas rendues en cas de
divergence entre les deux membres, mais le même résultat se
présenterait dans le cas où la perte d’un membre serait constatée
au cours des travaux.

Tout au moins la commission atteindrait en partie la fin visée,
en tranchant les cas où l'accord serait complet; on donnerait
ainsi une certaine satisfaction au principe de l'effet utile.

36
254 OPINION DISSIDENTE DE M. AZEVEDO

13. — On ne doit pas moins oublier la distinction entre les
notions de composition d’un organe et de quorum pour qu’il
puisse entrer en activité.

La Cour internationale de Justice, quoique composée de quinze
juges, ne pourrait, par exemple, s'installer avant que quelques
juges n'aient été élus (Statut, article 12, par. 3) ou que tous n’aient
accepté leur élection ?

14. — On peut remarquer sans doute que le membre le plus
apte à exposer le point de vue de l’État récalcitrant pourrait peut-
être en votant modifier l'opinion du tiers membre. Il y a là un
inconvénient indéniable, mais aussi grave que d’autres du même
genre, constamment constatés dans les hypothèses d’omission
fautive d'une partie et qui, par exemple, conduisent à une absence
de formulation précise des questions à décider, au défaut de règles
de procédure et de fond, et même à l'insuffisance de preuves.

Mais tout cela constitue une bonne, sinon la principale partie
de la sanction imposée à l'État défaillant, servant d’astreinte
pour amener celui-ci à se départir de son refus. On pourrait en dire
autant de la sorte de « veto » dont la partie présente à la commission
disposerait pratiquement, mais ce « veto » découle exclusivement
de la faute de l’autre contractant qui pourrait ainsi le supprimer
facilement en comblant à tout moment la place vide.

15. — De même, aucun de ces obstacles n’a suffi pour faire
écarter la procédure par défaut en des situations analogues par
le droit international.

L'absence des moyens de défense et celle des conseils est bien
plus grave que l'absence au jugement d’un membre national,
auquel le Statut de la Cour internationale de Justice a attribué
même un caractère purement facultatif; cependant, toutes ces
conséquences sont aussi admises comme une nouvelle sanction
atteignant la partie qui ne se présente pas devant la justice.

L'absence du « représentant » d’une des parties ne peut non plus,
à mon avis, se transformer en motif de défiance contre le tiers
arbitre dont la fonction n’est nullement modifiée par une telle
circonstance ; qu’il exerce ses fonctions devant un ou deux com-
missaires, il reste toujours libre de prononcer la parole définitive.

L'article 53 dudit Statut se contente de recommander à la Cour
internationale, en cas de défaut, un certain contrôle ex officio
qu'elle a déjà eu l’occasion d’appliquer ; rien n'empêche les organes
qui fonctionnent d’une manière incomplète de s'inspirer de ces
mêmes principes au moment de rendre leurs décisions; au
contraire, tout les y invite.

(Signé) PH. AZEVEDO.

37
